TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00385-CR







Dreyfuss Jermaine King, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT


NO. 5113, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of aggravated robbery and assessed punishment, enhanced
by a previous felony conviction, at imprisonment for ninety-nine years and a $10,000 fine.  Appellant's
court-appointed attorney filed a brief concluding that the appeal is frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be advanced.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.
App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  

A copy of counsel's brief was delivered to appellant, and appellant was advised of his right
to examine the appellate record and to file a pro se brief.  After being granted two extensions of time,
appellant filed a pro se brief on April 27, 1998.  In a single point of error, appellant complained that he did
not receive the reporter's record until April 8 and asked the Court for thirty more days to file a brief raising
trial errors.  We granted this request, ordering that appellant's pro se brief be tendered for filing no later
than May 27, 1998.  No further pro se brief has been received. 

We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.

The judgment of conviction is affirmed.



Before Justices Powers, Kidd and B. A. Smith

Affirmed

Filed:   June 11, 1998

Do Not Publish